Name: 86/368/EEC: Commission Decision of 11 July 1986 revoking Decision 86/139/EEC concerning certain protection measures relating to African swine fever in the Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-08-09

 Avis juridique important|31986D036886/368/EEC: Commission Decision of 11 July 1986 revoking Decision 86/139/EEC concerning certain protection measures relating to African swine fever in the Netherlands Official Journal L 223 , 09/08/1986 P. 0036*****COMMISSION DECISION of 11 July 1986 revoking Decision 86/139/EEC concerning certain protection measures relating to African swine fever in the Netherlands (86/368/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC, of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 9, 9a and 9b thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Regulation (EEC) No 3768/85, and in particular Articles 8, 8a and 8b thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as last amended by Regulation (EEC) No 3768/85, and in particular Articles 7, 7a and 7b thereof, Whereas an outbreak of African swine fever has occurred in the Netherlands; Whereas the Commission has adopted Decision 86/139/EEC of 4 April 1986 concerning certain protective measures relating to African swine fever in the Netherlands (5), as last amended by Decision 86/302/EEC (6), whereby certain areas of the territory were the subject of prohibitions on intra-Community trade in live pigs, fresh pigmeat and pigmeat products, and, thereafter, were progressively released as the disease situation became clearer; Whereas no further outbreaks of disease have been confirmed, and the results of an extensive testing programme, including the use of sentinel pigs on the infected farms, indicate the disease has been eliminated from the Netherlands; Whereas the Netherlands' authorities have provided assurances to the Standing Veterinary Committee that they will continue to prohibit the entry into intra-Community trade of fresh pigmeat and pigmeat products which are already subject to restrictions by virtue of Commission Decisions 86/139/EEC, 86/150/EEC (7) and 86/302/EEC concerning certain protective measures relating to African swine fever in the Netherlands; Whereas Decision 86/139/EEC may now be revoked; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 86/139/EEC is hereby revoked. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 July 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 108, 25. 4. 1986, p. 57. (6) OJ No L 189, 11. 7. 1986, p. 49. (7) OJ No L 112, 29. 4. 1986, p. 51.